 In the Matter of BOEING AIRPLANE COMPANYandSEATTLE PROFEsSIGNAL ENGINEERING EMPLOYEES ASSOCIATIONandSEATTLE PRO-IESSIONAL ENGINEERING EMPLOYEES ASSOCIATIONandAERONAUTICALINDUSTRIAL DISTRICT LODGE No. 751, INTERNATIONAL ASSOCIATION OFMACHINISTS(IND.)andWASHINGTON STATE NURSES ASSOCIATIONandSEATTLE PROFESSIONAL ENGINEERING EMPLOYEES ASSOCIATIONandINTERNATIONAL BROTIIERHOOD OF ELECTRICAL WORKERS, LOCAL46, AFLCase Nos. 19-RC-341, 19-RC-342, 19-RC-344, 19-1C-361. 19-I1C-367, and 19-RC-381, respectively.-Decided October 4, 1949DECISIONDIRECTION OF ELECTIONSANDORDERUpon petitions duly filed and consolidated,' a hearing was held be-fore Robert E. Tillman and Melton Boyd, hearing officers. The hear-ing oflicers'rulings made at the hearing are free from prejudicial errorand are hereby affirmed.2During the hearing, the United Association of Journeymen and Ap-prentices of the Pipefitting Industry of the United States and Canada,'Case No. 19-RC-381 was consolidated after the hearing in the other cases. It wasproposed by the IBEW, and the other parties did not object, that the Board,in lieu of aseparate hearing in that case, should consider the questions raised therein on the basisof the evidence adduced at the hearing in the other cases.we have 'acceded to thisrequest.There was originally consolidated with these cases, Case No. 19-RC-363, involving cer-tain professionalemployees.This case was later severed and dismissed, on motion of thepetitioner therein.Thereafter a petition was filed in Case No. 19-RC-377 covering mostof the employees in the severed and dismissed case.A consent election was held in thenew case.The Teamsters objected to the severance and dismissal of Case No. 19-RC-363.This objection is without merit as the Teamsters had previously disclaimed at the hearingany interest in professionalemployeesamong whom the election was held in Case No.19-RC-377.'There was objection. raised to the hearing officer's permitting the intervention of agroup of employees called Stenographers A and B, who sought to intervene for the purposeof gaining their exclusion from any units found appropriate on the basis of their beingconfidential employees.Without deciding whether or not the allowance of such interven-tion was proper, we do find that no party was prejudiced thereby inasmuch as the Em-ployer took the lead in presenting the case of these employees and also since all the in-terested parties subsequently agreed that the stenographers in question were, in fact,confidentialemployees,86 N. L. R. B., No. 47.368 BOEING AIRPLANECOMPANY369Local 32, herein. called Plumbers; moved to intervene for the purposeof securing a separate election in a unit of maintenance plumbers whichit desired to sever from the historical production and maintenance unit.The hearing officer denied this motion, inasmuch as the Plumbersfailed to make a 30 percent showing of interest among the employeesin the unit it proposed for severance.'We have affirmed this rulingas we are of the opinion that a union seeking to sever a craft unit froman existing industrial unit, whether it appears as a cross-petitioner oras an intervenor in a representation case involving the larger unit,olight.to make the substantial showing of interest (30 percent underthe Board's present practice) which is required of petitioners in othersituations.'The Board's decisions inMatter of Richfield Oil Corpo-ration,59 N. L. R. B. 1554, and similar cases,' insofar as inconsistentwith this ruling, are hereby overruled.6Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.These organizations are :Washington State Nurses Association, herein called Nurses Asso-ciation._Seattle ProfessionalEngineering Employees Association, hereincalled SPEEA.Aeronautical Industrial District Lodge No. 751, International Asso-ciation ofMachinists, herein called Machinists.InternationalBrotherhood of Electrical Workers, Local 46, AFL,herein called IBEW.Aeronautical Workers, Warehousemen and Helpers, Local No. 451,affiliated with the International Brotherhood of Teamsters, Chauffeurs,3The Plumbers produced cards indicating that it represented only 9 employees,out of 72in its proposed unit.4However,we do not endorse the hearing officer's advice to the Plumbers'counsel incolloquies at the hearing insofar as he indicated that, regardless of the Plumbers'abilityto establish a substantial interest prior to the close of the hearing, the appropriate proce-dure was for the Plumbers to file a separate petition.Had the Plumbers been able to,show before the end of the hearing a substantial interest as defined above,itwould havebeen entitled to intervene in this proceeding without the necessity of filing a separatepetition.SeeMatter of United Boat Service Corporation,55N.L.R.B.671.SeeMatter of Standard Oil Company(Ohio),ClevelandDivision, 63N. L. It.B. 1248 ;Matter of General Tire and Rubber Co.,63 N.L. It. B. 182.uWe do not mean by this ruling to affect inany way theshowing of interest requiredof an intervenor seeking merely to gain a place on the ballot in an election in a unitpetitionedfor byanother union. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehousemen and Helpers of America, AFL, herein called Team-sters.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Employer's facilities within the State of Washington con-sist of the following: Plants 1 and 2 in Seattle; a leased plant inRenton; and test facilities on the United States Air Force Field .atMoses Lake.Plant 1 is primarily an experimental plant where newaircraft designs and models are worked out. It also handles someproduction assembly of aircraft.Plant 2, which is 1 or 2 miles fromPlant 1, is devoted entirely to production operations, including fabri-cation and assembly of aircraft.The Renton plant is engaged inassembly operations primarily.Moses Lake is a small operation,.consisting of the testing of jet bombers.Control of all operations-is centralized in Seattle, the headquarters of the Employer being inPlant 2.The Machinists represented the production and maintenance em-ployees of the Employer in the State of Washington from 1936 until'April 22,1948.On the latter. date the Machinists went on strike.On.May 31, 1949, the U. S. Court of Appeals for the District of Columbia.held that the strike was in violation both of the Machinists' last col--lective bargaining contract and of Section 8 (d) of the Act, and that.the Machinists had thereby forfeited its bargaining agency.'There--after, the petitions herein were filed.Case No. 19-RO- 61: NursesThe petition in this case was filed by the Nurses Association, seek-ing to sever from the previous Machinists' contract unit the staff-nurses in the plants of the Employer.The Machinists intervenedbut did not contest the professional character of the nurses or their-right to vote in a separate group.However, the Machinists did askto be on the ballot in this case and to have the nurses added to theproduction and maintenance unit if the Machinists are successful inthese two voting groups.The nurses concerned are all registered nurses, licensed to practicein the State of Washington. They do the usual work of nurses, in-cluding minor diagnostic steps, such as taking blood pressure, cleaning-and dressing wounds, determining whether further attention is neces-sary, and segregating cases into occupational and nonoccupationalgroups.We have consistently found in the past that nurses comprise-a homogeneous group having interests and duties dissimilar to pro--duction and maintenance employees, and therefore should not be in--7Boeing Airplane Company,et at. v.N. L. R. B.,174 F.2d 988. BOEING AIRPLANE COMPANY371cluded in a unit with those employees."We so find here, and willestablish the staff nurses as a separateappropriate unit.Case No. 19-RC-341: ChemistsThe petition in this case was filed by SPEEA, seeking to representa unit of professional employees in the receiving and inspection de-partment-who are perfprming,chemical or electrical. laboratory work.These employees are generally referred to in the record as chemicaltesters, but sometimes as chemical and electrical testers.They wereincluded in the unit represented by the MachinistsbeforeApril 22,1948.The Employer had no objection to this group being severed fromthe over-all unit.On the other hand, the Machinists contends thatthe chemical testers are not professional employees and that theybelong in the production and maintenance unit.The Teamsters in-tervened but has now disclaimed any interest in thisgroup ofemployees.There are 23 employees in the chemical testing division; 17 chem-ists ° and 6 employees engaged in electrical chemical testing."'Prac-tically all the chemists have a degree in chemistry or chemical engi-neering.Their work is varied in character and continually involvesthe use of the technical knowledge gained in their studies.The resultsof their work cannot be standardized in relation to a given period oftime.Errors in the exercise of their discretion or judgment cancause serious disruptions in production, and loss to the Company.We find that these chemists are professional employees within themeaning of the Act.The other six employees in the chemical testing division performwork of a more routine nature, and are, at the most, highly skilledtechnical employees.They do not possess the educational qualifica-tions of the chemists.We do not believe that these employees areprofessional employees.However, they have a close community ofinterest with the chemists and, as the entire chemical testers' groupis composedpredominantlyof professional employees,. we find thatthe proposed unitas a wholequalifies as a professional group underthe Act.11The Machinists contends, however, that even if the employees soughtin this case by the SPEEA are professional employees, the petitionshould nevertheless be dismissed for the reason that this group consti-tutes only a segment of the Employer's material testers and that the8 flatter of Standard Oil Company(Indiana),80 N. L.R. B. 1022;Matter of IngersollMining Company,78 N. L.R. B. 535."Their job titles are Chemist A, Chemist B, Chemist C, and Chemist D.I°The job titles under which these six employees work are Investigator A ; Inspector,electrical laboratory A ; Inspector, electrical laboratory B ; and spectrographer.11Matterof 'estinghouseElectric Corporation,80 N. L.R. B. 591 ;Matter of Conti-nentalMotorsCorporation,77N. L.R. B. 345. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly basis on which this unit could be established would be extent oforganization.The Employer has a department called the receivingand testing department which is composed of three divisions.Theseare the receiving group, the physical testers, and the chemical testers.It is only the last group which SPEEA seeks to represent as a unit ofprofessional employees.The receiving employees do the actual receiv-ing of the materials to be tested and also handle the clerical workentailed in receiving the materials and dispatching them to the properdepartments.The physical testers inspect the materials for its physicalproperties, such as- tension strength, compression strength, and hard-ness.The chemical testers conduct chemical analyses of materialsgoing into the structure of the airplanes and also participate to someextent in the investigation of plane and shop troubles, such as cor-rosion.These three groups of employees occupy separate areas adja-cent to each other.They have little contact with each other in thecourse of their work.They are under the over-all supervision of thehead of the receiving and testing department, but each group also hasa separate supervisor.The chemical testers and the physical testersinspect the same materials, but at different times.The contention of the Machinists is that, if any of these employees-are eligible for severance as professional- employees, the appropriateunit must includeboththe physical testers and the chemical testers.We do not agree. Although the unit suggested by the Machinists mayalso be a possible appropriate unit, that possibility does not rule outthe appropriateness of the unit contended for by the SPEEA.Furthermore, there is little evidence in the record concerning the exactnature of the work of the physical testers,, and less concerning theireducational qualifications. It was stated-by one witness that "a couple"of the physical testers are college graduates. It was also stated that acollege degree is now required for an applicant to be placed in a jobas a physical tester.On this state of the record, we could hardly holdthe physical testers to be professional employees,12 nor could we prop-erly deny the chemical testers, a distinct group whose professionalstatus has been established, the opportunity to establish themselves asa separate bargaining unit.For these reasons, and on the record as awhole concerning them, we will grant the chemical testers.a self -'deter-mination election. If in this election a majority of the employees vot-ing select the SPEEA, they will be taken to have indicated their desireto constitute a separate bargaining unit. If, however, a majority ofsuch employees select the Machinists, they will be taken to have indi-12There was uncontradicted testimony that the SPEEA had ventured into organizingthe physical testers but stopped when it found that they did not have the necessary qualifi-cations for professional employees. BOEING AIRPLANE COMPANY373cated their desire to be represented, as in the past, as part of theproduction and maintenance unit.Cases Nos. 19-RC-342 and 19-RC-367: Production engineersSPEEA is also the Petitioner in both these cases. It contends thatthe employees involved are professional employees and thereforeentitled to vote as a separate unit, as provided for by the Act.TheEmployer supports this stand. The Machinists and the Teamsters takean opposite position, maintaining that these employees do not meetthe qualifications for professional employees under Section 2 (12) ofthe Act, and that they properly belong in the production and mainte-nance unit.Case No. 19-RC-34G concerns 28 employees at Plant 2 ofthe Employer, while 19-RC-367 deals with 30 employees at Plant 1.It was agreed by all the interested parties that the employees in bothcases do the same type of work and that the evidence adduced in thefirst case should be considered as equally applicable in the second case.Various titles were applied to these employees in the record; 13 wewill regularly use one title, production engineers.The job of theproduction engineers is a combination of work previously done by twocategories of employees called, respectively, tool. planners and pro-duction planners.Tool planning was by far the more highly skilledwork. It consisted of planning the manufacturing procedure of theparts of the airplane, deciding what machines and tools would be used,and, if a necessary tool was not available, formulating plans formaking it.The production planner tied in the work of the toolplanner with the actual operations of the plant.He planned the shoprouting, the sequence of operations based on the analysis of the toolplanner, and also worked out the proper place in the manufacturingprocess of the more routine operations not set out by the tool planner.After the strike of April 22, 1948, referred to above, the Employercombined these two operations and the present production engineeringjob resulted.The educational experience of the production engineersisquite varied, ranging from grade and high school education tocollege training, both academic and technical.The average of collegeexperience of these employees is about 2 years. Because of the disposi-tion we make of this petition on other grounds, we find it unnecessaryto decide whether or not the production engineers are professionalemployees within the meaning of the Act.Under the situation as it existed prior to April 22, 1948, the produc-tion planners were included in the bargaining unit represented bythe Machinists.The tool planners were not included in this unit, but"Those at Plant 2 are called Senior Production Engineers B, Production Engineers A,and Production Engineers B.Those at Plant 1 are Production Planners Special, andProduction Planners B.867351-50-vol. 862-5 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather were represented by the SPEEA.The latter organizationpresently has a contract with the Employer covering these one timetool planners, under the title of "Tool Engineer A and B," in a groupwith many others of the Employer's engineers. It is clear from therecord, and is admitted by all the parties, that, since the Employer'sjob reorganization after the strike, these "tool engineers" have donework identical with that performed by the production engineers peti-tioned for in these 2 cases.Therefore, it is apparent that the 58employees covered by the 2 petitions herein are only a part of a largerclass of technical employees, consisting of both the production engi-neers and the "tool engineers," who, as a whole, are distinct from theother categories of employees in the production and maintenance unit.Wherever they are placed, the production engineers should obviouslyall be treated alike.We shall therefore exclude those sought herefrom the production and maintenance unit.We shall also dismissSPEEA's petitions in these cases inasmuch as the units sought thereincomprise only a part of the employees in a single functional group, andare inappropriate for that reason, if for no other.14Cases 1Vos. 19-RC-3444 and 19-RC-381: Production and maintenanceemployees.In Case No. 19-RC-344, the Machinists is petitioning for the pro-duction and maintenance unit as it existed before the strike.Exceptas to certain of the professional or technical groups discussed above,the Employer agrees with the Machinists as to the composition ofthis unit.The Teamsters also substantially agrees, but would excludecertain craft groups.ElectriciansThe Petitioner in Case No. 19-RC-381 is the 113F,111. It, seeks torepresent the maintenance electricians Ili the employ of the Em-ployer in the State of Washington.There are about 120 employeesin this group.The Employer and the Machinists oppose any separa-tion of the electricians from the production and maintenance unit;the Teamsters supports such separation.The electricians were in-cluded in the production and maintenance unit during the period ofthe Machinists' representation of that unit. Ili objecting to the estab-lishment of a separate unit of electricians, the Employer and theMachinists contend that the proposed unit is inappropriate becausethe maintenance electricians, along with other maintenance groups,11As we are not required under these circumstances to determine what unit would beappropriate for productionengineers,we do not wish to heconstrued as implying that allthe production engineers together or all the engineers in the employ of the Employer, orany other particular grouping, is an appropriate unit.We will make such a decisionif the quastion comes before us in a proper proceeding. BOEING AIRPLANE COMPANY375regularly perform work which is an integral part of the productionprocess; because the maintenance groups are frequently interchangedwith production workers; and because the maintenance electriciansare not distinct, inasmuch as all the maintenance employees at differ-ent times perform work of various crafts and are not limited to onecraft.The Employer has no classification of journeyman electrician andmaintains no regular apprenticeship program.The Employer some-times hires electricians from the outside and sometimes recruitsthem from employees engaged in production work. The record showshowever, that the Employer is a large company and there are in itsemploy many men who, though engaged in production work, havehad work experience in the crafts.The maintenance electricans do the usual work of their craft, re-pairing electrical wiring and fixtures, repairing and rewinding mo-tors, and also, installing new electrical wiring and equipment in smallnew construction or remodeling in the Employer's plant. In Plant 2,the electricians have a. separate workshop in the warehouse and alsouse two tool cribs within the production area of the plant. In Plant1, their headquarters is in one -large room with other crafts, thougheach craft has a separate; floor area.. In Plant 2, on the day shift,there is a separate supervisor for the electricians, as well as for theother crafts.On the second and third shifts at Plant 2, as well as onall shifts at Plant 1 and at the Renton plant, there is one supervisorover all the maintenance crafts.Although there are separate craft groups in the Employer's main-tenance department and each group works primarily at its own craftoccupation, sometimes an electrician may help the masons pour con-crete, or the carpenters will assist in pulling a heavy wire cable.Thisis especially true where the craftsmen are working in proximity to oneanother.And sometimes the members of one craft working by them-selves may do the work of another craft where the job is small andrelatively simple.We do not believe, however, that this sort of coop-erative work destroys the separate identity of the craft maintenancegroups.Nor does the fact that in emergency rush situations theproduction department and the maintenance department may recruittemporary help from each other; or the fact that in slack periods inone department, that department may have employees temporarilytransferred to the other.It is also contended that the work of the maintenance crafts, includ-ing the electricians, is closely integrated with that of the productionworkers, and therefore, under the doctrine of theFordcase,15 severance15Matter of Ford Motor Company(Maywood Plant),78 N. L.R. B. 887. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the electricians should be denied.However, the record shows onlythat the electricians and other maintenance craftsmen are often re-quired to work in production areas, near production employees, in theinstallation, repair, and maintenance of instrumentalities of produc-tion, such as jigs and testing equipment.This work is not performedat fixed stations, nor is it so repetitive and routine as to become anessential step in the production process.Therefore theForddecisionis not controlling.In view of all the facts described above, we find that the mainte-nance electricians covered by the petition in Case No. 19-RC-381 mayconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act 16However, we shallmake no final unit determination at this time, but shall be guided inpart by the desires of these employees as expressed in the electionshereinafter directed. If, in this election, a majority of the employeesvoting select the IBEW, they will be taken to have indicated theirdesire to constitute-a, separate bargaining unit. If, however, a major-ity of such employees select the Machinists, they will be taken to haveindicated their desire to be represented as part of the production andmaintenance unit.Other maintenance craft groupsIn addition to the electricians, the Teamsters would exclude fromthe production and maintenance unit, three other maintenance craftgroups, namely, the plumbers, the painters, and the carpenters.Thefacts concerning these three groups are similar to those pertaining tothe electricians detailed in the discussion above of the IBEW petition.However, we see no cogent reason for excluding these additionalgroups of maintenance employees from the production and maintenance unit.The principle of self-determination for craft groups doesnot apply where there is no union seeking to represent the crafts sepa-rately,17 and where there is no evidence to indicate a desire on the partof the craft employees themselves to be removed from the unit inwhich they have been represented.18We occasionally have found pro-duction employees to constitute an appropriate unit alone, but it hasbeen generally where another union represented, or was seeking to rep-16Matter of Reynolds Metals Company,85 N. L.It.B., 110;Matter of United StatesRubber Company,81 N. L.It. B. 17.17The Painters'International Union and the Painters'District Council No.5,AFL,sought to intervene to establish a separate unit of maintenance painters.Their interven-tion was denied for failure to comply with Section 9 (f), (g), and(h) of the Act.The District Council and Locals of United Brotherhood of Carpenters and Joiners, AFL,moved to intervene to claim a unit of maintenance carpenters,but withdrew the motionbefore the hearing officer ruled thereon.11Matter of Francis Keil and Son, Inc.,62 N.L. R. B. 1. BOEING AIRPLANE COMPANY377resent, the maintenance crafts.19Furthermore, the Teamsters does notseek to limit the unit to production employees alone, but would includeall the maintenance crafts other than those mentioned specificallyabove.Under all these circumstances, it is apparent that these mainte-nance crafts, except for the electricians, should not be excluded fromthe production and maintenance unit, and we shall therefore includethem.Departments 521 and 525After the hearing in these cases, a petition from certain employeesin Departments 521 and 525 of the Employer was investigated by theRegional Office.These employees seek to be excluded from any unitsfound appropriate herein.A stipulation as to the facts concerningthe nature and the circumstances of the work done by these employeeswas signed by the Employer, the Machinists and the Teamsters, andsubmitted to the Board to be considered as evidence adduced at thehearing.The employees concerned have to do with the recording, tabulating,and filing of production control records. Some of them operate officemachines such as key punch, tabulating, and verifier machines. It isapparent from the stipulated record that these employees are officeclericals, and consistent with our usual practice, we will exclude themfrom the production and maintenance voting group.SummaryWe will exclude office clericals as that is in accord with our long-established policy.Power plant operators and truck drivers operat-ing on the public highway will also be excluded in accordance withthe agreement of the parties, as they are presently covered by con-tracts between the Employer and unions not concerned here.Guardsare also represented by another union and we exclude them in anyevent, for statutory reasons.In accordance with the agreement ofall the interested parties, we will also exclude Stenographers A and Bworking for foremen, general foremen, inspection supervisors, pro-duction supervisors, and chief timekeepers.20The coordinators origi-nally named in the petition in Case No. 19-RC-363 but excluded inthe consent election in Case No. 19-RC-377,21 will be included in theproduction and maintenance group herein.We are urged by the Employer to define whatever units are foundappropriate in terms of the approximately 700 job titles and codedesignations submitted by it.We believe that such a definition mightisMatter of Seripto Manufacturing Company,65 N. L. R. B. 222.20We do not pass, however,upon the alleged confidential status of these employees.21See footnote 1, above. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell raise more problems than it would solve, and we will thereforeadhere to our usual policy of defining the unit in broad terms withspecific exclusions.In accord with our findings in all the consolidated cases, we willdirect elections in the four voting groups set out below.In Case No. 19-RC-361 we find the following unit to be appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:1.All staff nurses employed by the Employer in the State of Wash-ington, excluding supervisory nurses.We will not at this time make any finding of the appropriate unitsin Cases Nos. 19-RC-341, 19-RC-344, and 19-RC-381, but we willdirect elections in the following voting groups.2.All employees of the Employer in the State of Washington whowork in the receiving and testing department performing chemicalor electrical laboratory work, excluding clerks and supervisory em-ployees within the meaning of the Act.3.All employees of the Employer in the State of Washington whoare engaged in electrical maintenance work, excluding clerical em-ployees and supervisors within the meaning of the Act.4.All production and maintenance employees of the Employer inthe State of Washington, excluding staff nurses, and the employees invoting groups 2 and 3, above; and also excluding Stenographers Aand B working for foremen, general foremen, inspection supervisors,production supervisors, and chief timekeepers ; production engineers inthe Production Planning Department and the Experimental Produc-tion. Department working under the job titles of Senior Production En-gineer B, Production Engineer A. Production Engineer B, ProductionPlanner Special and Production Planner B ; the following employeesinDepartments 521 and 525: production control records, workinggroup leaders, clerks, expeditors, stenographers, and operators oftabulating, key punch, and verifier machines; power plant operators;truck drivers operating on the public highway; and further excludingoffice clerical employees, guards, professional employees, and super-visors as defined in the Act.DIRECTION OF ELECTIONS22As part ofthe investigation to ascertain representatives for thepurposes of collective bargainingwiththe Employer,separate elec-.21The Teamsters does not desire to participate in any of the elections for craft or pro-fessional employees unless votes cast for the Machinists in those groups,Nos. 1, 2, and 3,are to be counted towards the Machinists total in group 4, the production and maintenancegroup.As we do not count votes in the manner suggested,we will place the Teamstersonly on the ballot in group 4.Seeflatter of J.I.Case Company,81 N. L.R. B. 969. BOEING AIRPLANE COMPANY379tions by secret ballot 23 shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Regionin which this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations, amongthe employees in the Nurses unit and in each of the voting groupsset forth in the paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented :In group 1, by the Washington State Nurses Association, or by theAeronautical Industrial District Lodge No. 751., International Asso-ciation of Machinists (IND), or by neither;In group 2, by the Seattle Professional Engineering EmployeesAssociation, or by the Aeronautical Industrial District Lodge No. 751,International Association of Machinists (IND), or by neither;In group 3, by the International Brotherhood of Electrical Workers,Local 46, AFL, or by the Aeronautical Industrial District Lodge No.751, International Association of Machinists (IND), or by neither;In group 4, by the Aeronautical Workers, Warehousemen andHelpers, Local No. 451, affiliated with the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL, or by the Aeronautical Industrial District Lodge No. 751, Inter-national Association of Machinists (IND), or by neither, for thepurposes of collective bargaining.ORDERIT IS HEREBY ORDERED that the petitions filed herein in Cases Nos.,19-RC-342 and 19-RC-367 be, and they hereby are, dismissed.28 In the event any of the unions named below wishes to withdraw from any of the ballotsItmay do so by giving 10 days notice of such desire to the Regional Director.